Case LIP RVALRRANWKS cyecneentib’ FikerdepHepe0 PAgeebPi4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 1:19-CV-11936-NMG

 

USDT 6/16/20

~

An te

others

Gprk 2), 2024

ce, Wed,

ve

ert. novirned deadbiist

CELLCO PARTNERSHIP d/b/a
~ VERIZON WIRELESS

Plaintiff,

V.

BEACON HILL ARCHITECTURAL COMMISSION;
MIGUEL ROSALES, PAUL J. DONNELLY, JOEL
PIERCE, P.T. VINEBURGH, and DANIELLE
SANTOS, as members and alternate members of the
Beacon Hill Architectural Commission; and the CITY
OF BOSTON, MASSACHUSETTS

Defendants.

 

 

additions ? oppertcn

Ma, 2021, at FOO AM

ofelie
quai
on, Apel

at, ond Aeneid - p
cll
W)

2.02!, Jon
em)

Sy
Creminde

“n Pp

ried ath Abe
Foals
, Boek tr

deft 2 ap

GAL tk
Abs
ct 3:cO p.™

Jent len  cMowed

JOINT MOTION TO REVISE SCHEDULING ORDER

Plaintiff Cellco Partnership d/b/a Verizon Wireless (“Plaintiff’ or “Verizon
Wireless”) and Defendants Beacon Hill Architectural Commission (“Defendant” or “the
Commission’) (collectively, the “Parties”) separately and fully in writing, respectfully
propose a two month extension to the fact discovery deadline to the existing Scheduling
Order. In support of their motion, the Parties state as follows:
l. This is the Parties’ first request to revise the scheduling order.
: On December 10, 2019, the Parties submitted a proposed Joint Scheduling Order
to the Court. [ECF No. 10].
3, The proposed Joint Scheduling Order did not contemplate the current global

pandemic.

Page 1 of 4
